DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 and 6-20 are presented for examination on the merits.

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Rejections – 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Applicant’s claims 1-4, 6, 9, 11, 13 and 15-20 include a negative limitation.  The boundaries of the patent protection sought are not set forth definitely.  The claim limitation in claims 1-4, 6, 9, 11, 13 and 15-20 include “non-textual” is critical of negative limitations because it tended to define the invention in terms of what it was not, rather than pointing out the invention.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alterna-tive elements are positively recited in the specifica-tion, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2020/0133745) in view of Orr (CA 2696416).
As to claim 1, Dugan discloses in cognitive agent for persistent multi-platform reminder provision having claimed:
a.	an apparatus comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor read on ¶ 0026, (cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal 
b.	accessing a reminder item for a user; generating a reminder content based on a non-textual representation of the real-world cue and a non-textual representation of the reminder item; and rendering the reminder content to the user ¶ 0013, ¶ 0020 & ¶ 0021, (the present invention can include various steps for generating platform independent reminders that appear at times, across platforms, and locations optimized for a specific user to be able to complete their pending identified tasks.  The reminder is sent to the user when the user is in a vicinity (e.g., close to) of a location that is relevant to a respective action of the reminder based on the activity and the information of the user.  For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent when the user is on a route that they travel that passes by a store which sells milk. That is, the vicinity of the location does not need to be where the action takes place but can include when the user is performing an activity (e.g., such as driving) that is conducive to optimally performing the action).  Dugan does not explicitly disclose accessing from at least one of a map database, an audio source, or an image source, a non-textual representation of the selected real-world cue, the non-textual representation comprising at least a visual component; generating a reminder content by performing at least one of morphing, modifying, or animating the visual component of the non-textual representation of the real-world cue to reflected least one of a visual non-textual representation of the reminder item, or a visual characteristic of the reminder item.
However, Orr in online recovery guiding internet and computer system teaches:

d.	accessing from at least one of a map database, an audio source, or an image source, a non-textual representation of real-world cue based on an expected activity of the user, the non-textual representation of real-world cue comprising at least a visual component; generating a reminder content by performing at least one of morphing, modifying, or animating the visual component of the non-textual representation of the real-world cue to reflected least one of a visual non-textual representation of the reminder item, or a visual characteristic of the reminder item wherein the morphing, the modifying, or the animating is visually representative of the visual non-textual representation of the reminder item or the visual characteristic of the reminder item; and read on ¶ [0016], (the portable electronic device 160 receives the user input and, in some instances, prepares a contextual cue based on a recently-performed previous activity conducted on the portable electronic device 160 prior to receiving the user input.  For example, the contextual cue might include the phone number associated with the previous call, 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the providing a prompt for entry of information at a later time of Orr into Dugan in order to provide a response to receiving the user input, and present a portion of the contextual cue at the later time to facilitate remembrance of the information that the user wished to enter.
As to claim 2, Dugan further discloses:
a.	An apparatus as claimed in claim 1, wherein the real-world cue is selected based on a location of the real-world cue relative to one or more locations of the expected future activity of the user read on ¶ 0020 & ¶ 0021, (the reminder is sent to the user when the user is in a vicinity (e.g., close to) of a location that is relevant to a respective action of the reminder based on the activity and the information of the user.  For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car.  If the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent 
Orr further teaches:
b.	wherein the non-textual representation of the real-world cue comprises at least location-based content wherein the location-based content is morphed, modified, or animated to reflect the at least one visual non-textual representation of the reminder item, or visual characteristic of the reminder item read on ¶ [0016], (the contextual cue might include the phone number associated with the
previous call, contact info, date, time, and location of the user 100 at the time of the user input.  In Figure 1, the portable electronic device 160 may include the location in terms of an intersection of street 140 and cross-street 150.  Alternatively, the portable electronic device 160 may store an image captured by the portable electronic device 160, such as a picture of the billboard 130 across the street from the user 100.  The contextual cue may be a portion of contextual information stored in a continuously updated buffer memory, which provides some contextual information just prior to receiving the user input.  Otherwise, the contextual cue may be generated after receiving and/or during the user input).
As to claim 3, Dugan further discloses:
a.	wherein the real-world cue is selected based on a timing of the non-textual representation of the real-world cue relative to one or more timings of the expected future activity of the user read on ¶ 0019, (an optimum time is determined to send the reminder to the user based on the activity and the information of the user. For example, some users require ample time to prepare 
As to claim 4, Dugan in ¶ 0022 as “an optimal platform to deliver the reminder is determined based on the activity and the information of the user. For example, a user may ignore their cell phone when they are at work but closely monitor their work e-mail account. Thus, based on this activity and information, the reminder is optimally delivered to the user's work e-mail instead of their cell phone.  In one embodiment, the reminder can be delivered to an associate of the user if the associate (e.g., an assistant) is responsible for planning the user's schedule. That is, the platform can include a different recipient of the reminder on a platform that is best for them such that the user will most likely perform the task.  And, the platform can be a different software program on a same device such as delivering the reminder via Facebook® instead of e-mail or Twitter® instead of a text message.”  Dugan discloses delivery of the reminder via email, Facebook® and/or Twitter® but does not explicitly disclose a non-textual representation of one or more of the visual and/or audio characteristics of the real-world cue.
Orr further teaches:
b.	wherein the non-textual representation of real-world cue further comprising one or more audio characteristics read on ¶ [0020], (in the example scenario described in Figure 2, the prompt 200 may include contextual cues, such as location information 210, contextual information 220 about recent activity prior to receiving the input, or a representation of the nearby billboard 230.  In the scenario where the user 100 was engaged in a phone call prior to the user input, the portable electronic device 160 may also present the phone number or recorded portion of the 
As to claim 6, Orr further teaches:
a.	wherein the representation of the one or more of the visual and/or audio characteristics of the real-world cue is dependent upon the location of the real-world cue relative to a location of the expected future activity of the user read on ¶ 0019, (In the example scenario described in Figure 2, the prompt 200 may include contextual cues, such as location information 210, contextual information 220 about recent activity prior to receiving the input, or a representation of the nearby billboard 230.  In the scenario where the user 100 was engaged in a phone call prior to the user input, the portable electronic device 160 may also present the phone number or recorded portion of the conversation associated with the phone call, which reminds the user 100 of the portable electronic device 160 that he or she wishes to create an email to the contact associated with the phone number. The prompt 200 facilitates entry of the information by reminding (represented by arrow 240) the user 100 regarding the thought about the information 120 and, thereby provoking the user to enter information (represented by arrow 250). In Figure 2, the user enters the information 250 as a new PIM record 260, including information elements 270.  For example, the new PIM record 260 may be a contact PIM record and one of the 
As to claim 7, Dugan further discloses:
a.	wherein the reminder item is associated with an event, wherein the reminder content render within a threshold time before the event read on ¶ 0019, (an optimum time is determined to send the reminder to the user based on the activity and the information of the user. For example, some users require ample time to prepare for an action and the reminder should be optimally sent days before. Other users respond better to last minute reminds. According to the activity and information of the user, the algorithm can determine for each user the optimal time for each task by considering all data as well as considering the data of the stakeholder on the other end of the action. For example, if action is a meeting and the other person in the meeting is typically over prepared, an early reminder can be sent so that the user has more time to prepare and thus not be less prepared than the counterpart does).
As to claim 8, Dugan further discloses:
a.	wherein the event is a required location of the user within a required time period read on ¶ 0018, (the method can identify the upcoming interactions between a user and the above mentioned factors including the user being at the relevant location, the user meeting the relevant stakeholder, and any relevant interaction (email, message) across the user's social platforms etc. The method can then present the previously created reminders to the user at the identified optimum times, locations and platforms).
As to claim 9, Dugan further discloses:
a.	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining, from an expected 
As to claim 10, Dugan further discloses:
a.	wherein selection of the real-world cue is based on one or more of: proximity in at least one of time or location to the expected user activity; distinctiveness of the real-world cue; reliability of the real-world cue the reminder item ease of non-textual representation of the real-world cue in the reminder content; likelihood that the real-world cue will trigger recall when sensed by the user; or likelihood of being noticed by the user read on ¶ 0021, ( For example, if the action is “pick up milk on the way home”, the reminder can be sent to the user when the user is leaving their work and approaching their car. Similarly, the reminder can be sent when the user is on a route that they travel that passes by a store which sells milk); 
As to claim 11, Dugan further discloses:

Orr further teaches:
b.	a novelty criterion based on distinctiveness from unselected non-textual representations of the real-world cue read on ¶ 0027 & ¶ 0028, ( if the user input of two taps on the touch screen indicates a request to enter a task, the trigger might occur when a task application is activated on the portable electronic device, and the prompt might comprise a new task entry opening automatically - which causes remembrance to enter information regarding the remembered task.  Figure 4 is a flowchart illustrating an example method of presenting a prompt along with at least a portion of a contextual cue. At block 310, the portable electronic device receives a user input that indicates a request to enter information at a later time). 
As to claim 12, Dugan further discloses:
a.	wherein the novelty criterion and the distinctiveness are assessed by a machine learning algorithm read on ¶ 0016, (with the obtained information and activity of the user, an analysis is performed by an algorithm that includes actions that the user needs to perform to determine a time by when these actions need to be performed, the key stakeholders (and the user's relationship with the stakeholder such as how frequently the user interacts with a stakeholder, the average response times during an interaction between the user and each of the other stakeholders, etc.) involved in each individual action, parties that need the completed action as well as parties that would have to be involved in order to complete the respective action, and the location (if 
As to claim 13, Dugan further discloses:
a.	wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: converting the reminder item to putative information content read on ¶ 0028, (the tracking system server and database system, in this embodiment, comprises programming to create and store user accounts, receive lead records from the user computer, associate the lead records to the appropriate user account, and integrate add-on services. The tracking system server and database system may further comprise programming to create and/or receive action records, as applicable, and associate the action records with the appropriate lead record stored in the leads database);
b.	converting the real-world cue to putative cue content; combining putative information content and putative cue content read on ¶ 0031, (Using the captured inquiry data, the tracking system application, which is operative on the tracking system servers, creates and stores a lead record on a lead database, in a step 106. The information associated with the lead, and stored in the lead record, is used to track the user's progress with an inquiry, log new actions, and provide value-added services to the user, as will be described further below);
c.	testing different combinations of putative information content and putative cue content; selecting a combination of putative information content and putative cue content in dependence on the testing; and generating, using the selected combination, the reminder content based on a non-textual representation of the real-world cue and the reminder item read 
As to claim 15, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  
As to claim 16, the claim is corresponding to claim 2.  Therefore, the claim is rejected for the same rationales set forth for claim 2.  
As to claim 17, the claim is corresponding to claim 3.  Therefore, the claim is rejected for the same rationales set forth for claim 3.  
As to claim 18, the claim is corresponding to claim 4.  Therefore, the claim is rejected for the same rationales set forth for claim 4.  
As to claim 19, the claim is corresponding to claim 6.  Therefore, the claim is rejected for the same rationales set forth for claim 6.  
As to claim 20, the claim is corresponding to claim 1.  Therefore, the claim is rejected for the same rationales set forth for claim 1.  

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Orr and further in view of Cherry (US 9288616).
As to claim 14, Dugan in view of Orr disclose all claim limitations except explicitly disclose wherein the reminder content comprises an animation based on a non-textual representation of the selected real-world cue and a non-textual representation of the reminder item.
However, Cherry in automatically sends messages based upon a proximity to a location or person teaches:
a.	wherein the reminder content comprises an animation based on a non-textual representation of the selected real-world cue and a non-textual representation of the reminder item read on Col. 4, Lines 11-52, (the electronic message of this invention can be a single message or a sequence of messages, pictures, photographs, video clips, animations, sound waves, or combinations thereof.  These electronic reminder notes can either be plain or optionally have a background consisting of a pattern, color, animation, sound, or a combination thereof that is either chosen by the user or is set as default. Textual messages can be of varied fonts or sizes; pictures can either be imported or drawn or modified on the mobile device; photographs can be imported, modified on, or taken by the mobile device; videos can be imported, modified on or taken by the mobile device; animations can be imported, modified on or produced on the mobile device; and sound waves can be imported, produced or modified on the mobile device, or a combination thereof. The production or modification of text messages, pictures, photographs, videos, animations, and sound waves is accomplished by any of the known approaches in the art 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the automated electronic reminder for a mobile user of Cherry into Dugan in view of Orr in order to friendly attract attention of the user when the reminder is active.

Response to Arguments
9. 	Applicant's arguments with respect to claims 1-4 and 6-20 have been considered but are not persuasive.   
a.	Applicant argues:
Claims 1-4 and 6-20 were rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US 2020/0133745) in view of Orr (CA 2696416). Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Dugan in view of Orr and further in view of Cherry (US 9288616). Applicant disagrees, but in response, has amended the independent claims to further distinguish the claims from the cited references, taken individually or in any proper combination, and expedite prosecution. The independent claims are amended to specify an expected future activity of the user, non-textual representation of real-world cues, and non-textual visual representation of the reminder item. Applicant submits the cited references, taken individually or in any proper combination, fail to teach or suggest, “generating a reminder content by performing at least one of morphing, modifying, or animating the visual component of the non- textual representation of the real-world cue to reflect at least one of a non-textual visual representation of the reminder item, or a non-textual visual characteristic of the reminder . 
  Page 18 line 10-11 describes predicting future data relating to a user, based on prior training data relating to users and their detected activities. The expected future data enables an example embodiment to access non-textual representations or real-world cues, such as imagery from a map database or other source, that may serve as a memory trigger for the user, when the user later performs the expected activity. For example, a non-textual representation of a real- world cue can be identified based on an expected future location of a user, or other user data. A non-textual representation of a real-world cue can then be accessed from a map database, an audio source or an image source. As an example, an image of a building can be obtained that a user may be approaching or expected to pass or visit in the future, such as based on expected future activity of the user. According to certain example embodiments, a non-textual visual component of the representation is morphed, modified, or animated according to a visual characteristic of a reminder item. See page 11, lines 14-21. See also, page 10, lines 12-19, describing a reminder item to buy milk, and modifying a non-textual real-world image of a building to make the building appear as if it were leaning toward a location associated with a reminder item (e.g., where to buy the milk), to trigger a memory of the user to recall the reminder item when they see the real building. See also page 12, lines 17-22 describing replacing a body of water to appear as milk, as a non-textual visual reminder to buy milk when the user sees the body of water. In this regard, the morphing, modification, and/or animation is visually representative of the reminder item or a visual characteristic of the reminder item, and the visual component that is morphed, modified and/or animated is obtained from a map 

  Examiner reply:
	The current amendment subjected to USC 112(b) rejection since the amendment includes a negative claim limitation because the claim tended to define the invention in terms of what it was not, rather than pointing out the invention.  
	After profound examination of the current prior art, the amended claim limitation appears to be taught by the current prior art.  For example applicant is relying on amendment made by adding “non-textual” and “future activity.”  
	Dugan discloses in ¶ 0020 as “the reminder is sent to the user when the user is in a vicinity (e.g., close to) of a location that is relevant to a respective action of the reminder based on the activity and the information of the user.”  The user can receive the reminder when the user is home rather than at work for a certain activity if in the past the user has a higher likelihood of completing the task if reminded at home.  The reminder is sent to the user to perform future activity based on previous activity.  The reminder can be sent when the user is on a route that 
The secondary reference Orr further teaches in ¶ 0028 & ¶ 0030 (a contextual cue may also be called a clue, circumstance, situation, environmental cue, informative reminder, or any other term meant to indicate a set of circumstances occurring any one or more of before, during, and after the time that the user input is received.  Note contextual interpreted as “the set of circumstances or facts that surround a particular event, situation, etc.  A person taken from the camera just after the user input, wherein the image might be processed (e.g., using facial 
	
 b.	Applicant further argues:
	The Office Action relies on Orr as allegedly disclosing, “accessing from at least one of a map database, an audio source, or an image source, a representation of a real-world cue based on an expected activity of the user.” The Office Action refers to Orr’s disclosure of a phone number associated with a previous call, contact info, data, time, and location of a user at the time of the user input. The Office Action also refers to images captured by the portable device. Applicant submits these disclosures do not relate to an expected activity of the user, or expected future activity of the user as emphasized by the amended claims. Rather, Orr’s disclosures of a phone number relate to prior activity, and the image capture relates to current activity, as the user’s device could not capture images from an expected future location and/or based on an expected future activity of the user. Accordingly, Orr does not teach or suggest the above feature.

Examiner reply:
	Orr teaches in ¶ 0012 as “Figure 1, the portable electronic device 160 may include the location in terms of an intersection of street 140 and cross-street 150. Alternatively, the   portable electronic device 160 may store an image captured by the portable electronic device 
which provides some contextual information just prior to receiving the user input.  Otherwise, the contextual cue may be generated after receiving and/or during the user input.”  And ¶ 0019 as “the example scenario described in Figure 2, the prompt 200 may include contextual cues, such as location information 210, contextual information 220 about recent activity prior to receiving the input, or a representation of the nearby billboard 230.  In the scenario where the user 100 was engaged in a phone call prior to the user input, the portable electronic device 160 may also present the phone number or recorded portion of the conversation associated with the phone call, which reminds the user 100 of the portable electronic device 160 that he or she wishes to create an email to the contact associated with the phone number.”

c.	Applicant further argues:
Animated is obtained from a map database, audio source, or image source, according to the previously recited claim feature.  As alleged disclosure of the "modifying" a visual component of a representation accessed from a map database, an audio source, or an image source, and as explained in the Examiner Interview, the Office refers to Orr Figure 4, step 450, for allegedly disclosing "modifying a visual presentation" by disclosing "present at least a portion of the contextual cue." The Examiner interprets that because only a portion of a cue may be displayed, this is disclosure of the claimed modification. In contrast, the amended claims clarify that the modification is not merely a selection of a portion of a cue to display, but rather the morphing, modifying, or animating is visually representative of the visual representation of the reminder item. Applicant submits that Orr fails to teach or suggest the claim feature as 

Examiner reply:
	Orr in Paragraph Fig. 5, ¶ 0034 and 0038 teaches “described with respect to Figure 3, the trigger may be any stimulation, event, activity, or condition of a portable electronic device which may be used to initiate a process in the portable electronic device. At block 450, the portable electronic device presents at least a portion of the contextual cue. By presenting the portion or an entirety of the contextual cue, the portable electronic device stimulates the user to remember the contextual information at the time of the user input. This mental stimulation facilitates remembrance of the information which the user wished to enter at the later time. At block. 340, the portable electronic device presents a prompt configured to facilitate entry of the information.  At block 540 there is an occurrence of a trigger, similar to the triggers described previously in this disclosure, including those of block 330. At block 550, the portable electronic device presents at least a portion of the contextual cue and the portable electronic device presents a prompt configured to facilitate entry of the information.



d.	Applicant further argues:
As alleged disclosure of the “modifying” a visual component of a representation accessed from a map database, an audio source, or an image source, the Office refers to Orr. The Office Action refers to element 450 of Orr for allegedly disclosing “modifying a visual presentation” by disclosing to “present at least a portion of the contextual cue.” The Examiner interprets that because only a portion of a cue may be displayed, this is disclosure of the claimed modification. The Office Action further refers to Orr for displaying only a portion of an email, or displaying a phone number from a call history. In contrast, the amended claims clarify that the modification is not merely a selection of a portion of a cue to display, but rather the morphing, modifying, or animating is performed on the non-textual representation of the real-world cue. Further, the morphing, modifying, or animating is visually representative of the non-textual visual representation of the reminder item. For example, when the reminder item involves milk, the morphing of the building is in the direction of a location at which to buy the milk, and/or the morphing of the body of water appears as milk. In this regard, the morphing, modifying, or animating is visually representative of a task to buy milk.
Dugan is cited for merely disclosing a reminder item based on a location, but fails to teach or suggest any features relating to accessing a non-textual representation from a map database, audio source or image source. Dugan is also not cited for disclosing or suggesting morphing, modifying, or animating. Applicant maintains Dugan does not teach or suggest these features or the reproduced claim feature above.


Examiner reply:
Examiner interpreted “the morphing, the modifying, or the animating is visually representative of the visual representation of the reminder item or the visual characteristic of the reminder item” as a list of alternatively useable members.  Claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "A, B, or C").  The claim recites “morphing, modifying, or animating” a listing of specified alternatives.  Accordingly, the office action the claim limitation is rejected based on “modifying” alternative under judicially approved principles when the claim contains an alternatively useable members.  Orr discloses in ¶ 0016 as “the portable electronic device 160 may store an image captured by the portable electronic device 160, such as a picture of the billboard 130 across the street from the user 100.  The contextual cue may be a portion of contextual information stored in a continuously updated buffer memory, which provides some contextual information just prior to receiving the user input.”  Orr disclosure “updating” is interpreted as modifying.  Therefore the claim limitation is taught by Orr disclosure.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. One cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
The examiner has considered the remark/presentation of claims in view of the disclosure and the present state of the prior art, and it is the examiner's position that the claims 1-22 are currently rejected for the reasons set forth in the above argument and this Office action.  


Citation of pertinent Prior Arts
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689